--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXECUTIVE EMPLOYMENT AGREEMENT
 
THIS EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”) is made as of September
15, 2010 (the “Effective Date”) by and between Arcis Energy Inc., a wholly owned
subsidiary of Mountain Renewables Inc. with its principal executive offices at
500 S Australian Ave Suite 910 West Palm Beach, Fl 33401 (the “Company”) and
ROBERT DI MARCO., an individual residing at 6247 Indian Forest Road Lake Worth
Florida 33463 (the “Executive”).
 
WHEREAS, the Executive has been offered the position of President (“PRES”) of
the Company and will begin to serve in such capacities on the Effective Date;
 
WHEREAS, the Company wishes to assure itself of the services of the Executive
for the period provided for herein and the Executive is willing to serve in the
employ of the Company for said period upon the terms and conditions hereinafter
provided; and
 
WHEREAS, the Company’s Board of Directors has determined that the best interests
of the Company and its shareholders would be served by providing for the terms
and conditions of the Executive’s employment as set forth herein.
 
NOW, THEREFORE, in consideration of the mutual covenants herein contained and
intending to be legally bound hereby, the Company and the Executive hereby agree
as follows:
 
Section 1. Definitions.  As used herein, the following terms shall have the
meanings set forth below.
 
“Completion of an IPO” shall mean the date upon which the Company receives the
proceeds from an IPO (as defined herein).
 
“Disability” of the Executive means that, as a result of the Executive’s
incapacity due to physical or mental illness, the Executive shall have been
absent from his duties on a full time basis for thirty (30) days in any three
(3) month period.  If the Executive is prevented from performing his duties
because of Disability, upon request by the Company, the Executive shall submit
to an examination by a physician selected by the Company, at the Company’s
expense, and the Executive shall also authorize his personal physician to
disclose to the selected physician all of the Executive’s medical records.
 
“Fiscal Year” means any fiscal year of the Company, as applicable.
 
“IPO” means an initial public offering of shares of the Company’s capital stock
or merger with public company.
 
“Person” means any individual, sole proprietorship, general or limited
partnership, joint venture, trust, unincorporated organization, association,
corporation, institution, entity, party, limited liability company or government
(whether territorial, national, federal, state, provincial, county, city,
municipal or otherwise, including, without limitation, any instrumentality,
division, agency, body or department thereof).
 

 
 

--------------------------------------------------------------------------------

 

Section 2.      Employment and Term.  The Company hereby employs the Executive,
and the Executive hereby accepts such employment by the Company, for the
purposes and upon the terms and conditions contained in this Agreement and
subject to the approval of the Company’s Board of Directors.  Subject to the
terms and conditions contained herein and the approval of the Company’s Board of
Directors, the initial term of this Agreement shall be for a five (5) year
period, commencing on Effective Date.  Thereafter, this Agreement shall
automatically renew on its then-current terms and conditions for subsequent
one (1) year periods unless either party elects to not renew for any subsequent
one (1) year period by providing the other party with written notice at least
ninety (90) days prior to the end of the initial term or any renewal term.  The
initial term hereof and any extension term are referred to herein as the
“Employment Period.”
 
Section 3.         Employment Capacities and Duties.  The Executive shall be
employed throughout the Employment Period as President of the Company.  The
Executive shall have the duties and responsibilities normally associated and
incumbent with the position of President and Director of
Operations.  Accordingly, and not by way of limitation, as PRES of the Company,
the Executive shall attend all meetings of the shareholders of the Company and
of the Board of Directors and, subject to the direction or approval of the Board
of Directors, the Executive shall supervise and manage the day-to-day operations
and business of the Company.  The Company shall cause the Executive to be
appointed to the Board of Directors and the Executive shall serve on the Board
of Directors and any committee thereof to which he is appointed without further
compensation.
 
Section 4.          Executive Performance Covenants.  The Executive accepts the
employment described in Section 3 herein and agrees to devote his full working
time and efforts (except for absences due to illness and appropriate vacations)
to the business and affairs of the Company and the performance of the aforesaid
duties and responsibilities set forth in Section 3 hereof.
 
Section 5.          Salary.  The Executive shall be paid a salary (the “Salary”)
for the period commencing on the Effective Date through the Completion of an IPO
(as defined herein) at an annual rate of Four Hundred Twenty Thousand Dollars
($420,000.00), payable in equal installments in accordance with the Company’s
payroll policies.  Upon the Completion of an IPO, the Executive’s Salary shall
be increased to an annual rate of Five Hundred Thousand Dollars ($500,000.00)
for the duration of the Employment Period.  The Salary shall be pro-rated for
any Fiscal Year hereunder which is less than a full Fiscal Year.
 
Section 6.          Reimbursement of Expenses.  The Company shall reimburse the
Executive for expenses incurred in providing services to the Company, including
travel expenses for round-trip coach airfare and hotel expenses incurred in
connection therewith, upon the Executive’s submission of appropriate
documentation evidencing such expenses in accordance with the Company’s
reimbursement policies as determined from time to time by the Board of
Directors.  If there is a dispute as to the eligibility of an expense for
reimbursement in accordance with the Company’s reimbursement policies, then such
expense shall be determined to be reimbursable if approved by a majority of the
Board of Directors.
 

 
2

--------------------------------------------------------------------------------

 

Section 7.          Employee Benefits, Vacations.  During the Employment Period,
in addition to any and all compensation and benefits required or permitted to be
made by the Company to the Executive hereunder, the Executive shall receive the
benefits and enjoy the perquisites described below:
 
a)        Vacation.  The Executive shall be entitled to six (6) weeks paid
vacation per annum; and
 
b)        Participation in Benefit Plans.  The Executive shall be entitled to
participate in the Company’s auto lease, group hospitalization, health, life or
other insurance or death benefit plan, travel or accident insurance, restricted
or stock purchase plan, stock option plan, retirement income or pension plan,
401(k) plan, or other present or future group employee benefit plan or program
of the Company for which executives are or shall become eligible.  Nothing
contained in this Agreement shall prevent the Board from amending or otherwise
altering any such plan, program or arrangement during the Employment Period.  In
addition, the Company will pay the premiums on the Executive’s life and
disability insurance policies as in effect on the Effective Date.  The Company
shall maintain continuously for the Employment Period a director and officer
insurance policy with limits of $3,000,000 per occurrence and $10,000,000 in the
aggregate.
 
c)        Indemnification.  The Executive shall be entitled to indemnification
and protection from liability as set forth in Section 11.
 
d)        Automobile Allowance. The Executive shall be entitled to fifteen
hundred ($1500) per month car allowance.
 
Section 8.          Termination of Employment.
 
a)        Notice of Termination; Employment Termination Date.
 
(1)           Any termination of the Executive’s employment by the Company or
the Executive shall be communicated by written Notice of Termination to the
other party hereto.  For purposes of this Agreement, a “Notice of Termination”
shall mean a notice which shall indicate the provision in this Agreement relied
upon.
 
(2)           “Employment Termination Date” shall mean the date on which the
Employment Period and the Executive’s right and obligation to perform employment
services for the Company shall terminate effective upon the first to occur
of  the following:
 
(i)             If the Executive’s employment is terminated for Disability, the
date on which the Notice of Termination is given;
 
(ii)            If the Executive’s employment is terminated by voluntary action
of the Executive (See Section 8(e)), the date specified in the Notice of
Termination, which date shall be no more than fifteen (15) days after the date
that the Notice of Termination is given;
 
(iii)           The death of the Executive;

 
3

--------------------------------------------------------------------------------

 

(iv)           The expiration of the Employment Period;
 
(v)            If the Executive’s employment is terminated by the Company for
Cause (See Section 8(b)), the date on which a Notice of Termination is given;
and
 
(vi)           If the Executive’s employment is terminated by the Company other
than for Cause, Disability or death of the Executive, the date specified in the
Notice of Termination which date shall not be more than thirty (30) days after
the date that the Notice of  Termination is given.
 
b)       Termination for Cause.
 
(1)           The Company may terminate the Executive’s employment hereunder and
the Employment Period for Cause.  For the purposes of this Agreement, “Cause”
shall mean termination because of Executive’s personal dishonesty, incompetence,
willful misconduct, breach of fiduciary duty involving personal profit, failure
to perform stated duties, violation of any law, rule or regulation (other than
traffic violations or similar offenses) or breach of any provision of this
Agreement.
 
(2)           If the Executive’s employment shall be terminated for Cause, the
Company shall pay the executive (or his successors) his unpaid Salary through
the Employment Termination Date and any Stock Options (as defined herein) which
have not vested as of the Employment Termination Date shall be terminated.
 
c)        Termination for Disability.  The Company may terminate the Executive’s
employment because of the Disability of the Executive and thereafter the Company
shall pay to the Executive (or his successors) his unpaid Salary through the
Employment Termination Date and any Stock Options which have not vested as of
the Employment Termination Date shall be terminated.
 
d)        Termination Upon Executive’s Death.  In the event of the Executive’s
death, the Company shall pay to the Executive’s estate any unpaid Salary through
the Employment Termination Date and any Stock Options which have not vested as
of the Employment Termination Date shall be terminated.
 
e)        Voluntary Termination by Executive.  In the event that Executive
voluntarily terminates his employment with the Company prior to the expiration
of the Employment Period, the Executive shall be entitled only to payment of the
amounts which would be payable to him under subsection 8(b)(2) above as if he
had been terminated for Cause.
 
f)         Compensation Upon Termination other than for Cause.  If the Company
shall terminate the Executive’s employment for any reason other than pursuant to
Sections 8(b), (c) or (d), then the Company shall pay to the Executive his
unpaid Salary through Employment Termination Date and all Stock Options shall
immediately and automatically vest on the Employment Termination Date without
any further action by the Executive.
 
Section 9.          Stock Options.  The Company shall provide to the Executive
pursuant to the terms and conditions of the Stock Option Addendum attached
hereto options (the “Stock Options”) to purchase five hundred thousand (500,000)
shares of the Company’s common stock (the “Common Shares”) at an exercise price
of $.30 per Common Share, subject to the following vesting schedule:

 
4

--------------------------------------------------------------------------------

 
 
Number of Stock Options
Vesting Date
   
100,000 shares
September 15, 2011
   
100,000 shares
September 15, 2012
   
100,000 shares
September 15, 2013
   
100,000 shares
September 15, 2014
   
100,000 shares
September 15, 2015



The Stock Options shall be granted under and shall be subject to the terms and
conditions of the Stock Option Addendum and the provisions thereof shall control
in the event of the termination of the Executive’s employment.  The Stock
Options shall be exercisable for ten (10) years from date of grant.
 
Section 10.        Certain Company Protection Provisions.  The following
provisions apply for the protection of the Company, and shall survive
indefinitely, beyond the duration of this Agreement:
 
a)        Non-competition.  During the Restricted Period (as hereinafter
defined), the Executive shall not directly or indirectly compete with the
Company or own, manage, control or participate in the ownership, management or
control of, or be employed or engaged by or otherwise affiliated or associated
with any Competitive Business (as hereinafter defined) in any location in which
the Company is doing business as of the Employment Termination Date.  As used
herein, the term “Restricted Period” means the Employment Period and a period of
six (6) months thereafter.  As used herein, a “Competitive Business” is any
other corporation, limited liability company, partnership, proprietorship, firm,
association or other business entity which is engaged in any business from which
the Company derives any of its revenues during the twelve (12) months preceding
the Employment Termination Date or in which the Company has invested five
percent (5%) or more of its total assets as of the time in question.
 
b)        Non-Interference.  During the Restricted Period, the Executive shall
not induce or solicit any employee of the Company or any person doing business
with the Company to terminate his or her employment or business relationship
with the Company or otherwise interfere with any such relationship.
 
c)        Confidentiality.  The Executive agrees and acknowledges that, by
reason of the nature of his duties as an officer and employee, he will have or
may have access to and become informed of confidential and secret information
which is a competitive asset of the Company (“Confidential Information”),
including without limitation any lists of customers or subscribers, financial
statistics, research data or any other statistics and plans contained in profit
plans, capital plans, critical issue plans strategic plans or marketing or
operation plans or other trade secrets of the Company and any of the foregoing
which belong to any person or company but to which the Executive has had access
by reason of his employment relationship with the Company.  The Executive agrees
faithfully to keep in strict confidence, and not, either directly or indirectly,
to make known, divulge, reveal, furnish, make available or use (except for use
in the regular course of his employment duties) any such Confidential
Information.  The Executive acknowledges that all manuals, instruction books,
price lists, experiment logs or papers, information and records and other
information and aids relating to the Company’s business, and any and all other
documents containing Confidential Information furnished to the Executive by the
Company or otherwise acquired or developed by the Executive, shall at all times
be the property of the Company.  Upon the Employment Termination Date, the
Executive shall return to the Company any such property or documents which are
in his possession, custody or control, but his obligation of confidentiality
shall survive the Employment Termination Date until and unless any such
Confidential Information shall have become, through no fault of the Executive,
generally known to the trade.  The obligations of the Executive under this
subsection are in addition to, and not in limitation or preemption of, all other
obligations of confidentiality which the Executive may have to the Company under
general legal or equitable principles.

 
5

--------------------------------------------------------------------------------

 
 
d)       Remedies.  It is expressly agreed by the Executive and the Company that
these provisions are reasonable for purposes of preserving for the Company its
business, goodwill and proprietary information.  It is also agreed that if any
provision is found by a court having jurisdiction to be unreasonable because of
scope, area or time, then that provision shall be amended to correspond in
scope, area and time to that considered reasonable by a court and as amended
shall be enforced and the remaining provisions shall remain effective.  In the
event of any breach of these provisions by the Executive, the parties recognize
and acknowledge that a remedy at law will be inadequate and the Company may
suffer irreparable injury.  The Executive acknowledges that the services to be
rendered by him are of a character giving them peculiar value, the loss of which
cannot be adequately compensated for in damages.  Accordingly, the Executive
consents to injunctive and other appropriate equitable relief without the
posting of any type of bond or surety upon the institution of proceedings
therefor by the Company in order to protect the Company’s rights.  Such relief
shall be in addition to any other relief to which the Company may be entitled at
law or in equity.
 
Section 11.       Indemnification.  As an officer of the Company, the Executive
shall be indemnified by the Company in accordance with the indemnification
provisions of the Company’s Bylaws as in effect on the date hereof, and
otherwise to the extent to which officers of a corporation organized under the
laws of Florida may be indemnified pursuant to Section 607.0850 of Florida
Statutes, as the same may be amended from time to time (or any subsequent
statute of similar tenor and effect), subject to the terms and conditions of
such statute.
 
Section 12.       Successors and Assigns.  Except as hereinafter expressly
provided, the agreements, covenants, terms and provisions of this Agreement
shall bind the respective heirs, executors, administrators, successors and
assigns of the parties.  This Agreement is personal in nature and neither of the
parties hereto shall, without the consent of the other, assign or transfer this
Agreement or any rights or obligations hereunder, except as provided in this
Section 12.  Without limiting the foregoing, the Executive’s right to receive
payments hereunder shall not be assignable or transferable, whether by pledge,
creation of a security interest or otherwise, and in the event of any attempted
assignment or transfer in contravention of this Section 12, the Company shall
have no liability to pay to the purported assignee or transferee any amount so
attempted to be assigned or transferred.
 

 
6

--------------------------------------------------------------------------------

 
 
Section 13.        Notices.  All notices and other communications that are
required or may be given under this Agreement shall be in writing and shall be
delivered personally or by certified mail addressed to the party concerned at
the following addresses:
 
If to the Company:
Mountain Renewables Inc.
 
4320 Eagle Point Pkwy Suite A
 
Birmingham, Al 35242
   
With a copy to
Robert Brantl, Esq.
 
52 Mulligan Lane
 
Irvington, NY 10533
       
If to Executive:
Robert Di Marco
 
6247 Indian Forest Circle
 
Lake Worth, Fl 33467



All notices shall be effective upon receipt.


Section 14.       Waiver:  Remedies Cumulative.  No waiver of any right or
option hereunder by any party shall operate as a waiver of any other right or
option, or the same right or option as respects any subsequent occasion for its
exercise, or of any legal remedy.  No waiver by any party of any breach of this
Agreement or of any agreement or covenant contained herein shall be held to
constitute a waiver of any other breach or a continuation of the same
breach.  All remedies provided by this Agreement are in addition to all other
remedies provided under this Agreement or applicable law.
 
Section 15.       Governing Law:  Severability.  This Agreement is made and is
expected to be performed in Palm Beach County, Florida, and the various terms,
provisions, covenants and agreements, and the performance thereof, shall be
construed, interpreted and enforced under and with reference to the laws of the
State of Florida.  It is the intention of the Company and the Executive to
comply fully with all laws and matters of public policy relating to employment
agreements and restrictive covenants, and this Agreement shall be construed
consistently with such laws and public policy to the extent possible.  If and to
the extent any one or more covenants, agreements, terms and provisions of this
Agreement or any portion or portions thereof shall be held invalid or
unenforceable by a court of competent jurisdiction, then such covenants,
agreements, terms and provisions (or portions thereof) shall be deemed separable
from the remaining covenants, agreements, terms and provisions of this Agreement
and such holding shall in no way affect the validity or enforceability of any of
the other covenants, agreements, terms and provisions hereof.
 
Section 16.       Miscellaneous.  This Agreement constitutes the entire
understanding of the parties hereto with respect to the subject matter
hereof.  This Agreement may not be modified, changed or amended except in a
writing signed by each of the parties hereto.  This Agreement may be signed in
counterparts, both of which shall be deemed an original hereof.  The captions of
the several sections and subsections of this Agreement are not a part of the
context hereof, are inserted only for convenience in locating such subsections
and shall be ignored in construing this Agreement.
 

 
7

--------------------------------------------------------------------------------

 
 
Section 176.        Jurisdiction and Venue.  The parties acknowledge that a
substantial portion of negotiations, anticipated performance and execution of
this Agreement occurred or shall occur in Palm Beach County, Florida, and that,
therefore, without limiting the jurisdiction or venue of any other federal or
state courts, each of the parties irrevocable and unconditionally (a) agrees
that any suit, action or legal proceeding must be brought in Palm Beach County,
Florida; (b) consents to the jurisdiction of such court in any suit, action or
proceeding; (c) waives any objection which it may have to the laying of venue of
any such suit, action or proceeding in any of such courts; and (d) agrees that
service of any court paper may be effected on such party by mail, as provided in
this Agreement, or in such other manner as may be provided under applicable laws
or court rules in the State of Florida.
 
IN WITNESS WHEREOF, the Company and Executive have executed this Agreement as of
the Effective Date.
 



 
EXECUTIVE:
     
Robert Di Marco
         
/s/ Robert Di Marco
             
COMPANY:
     
Mountain Renewables Inc.
         
By: /s/ Trevis Lyon
 
      Its: President






 
8

--------------------------------------------------------------------------------

 

STOCK OPTION ADDENDUM
to
Executive Employment Agreement
between
Mountain Renewables, Inc.
and
Robert Di Marco




As of September 15, 2010




A Stock Option (the “Option”) is hereby granted by Mountain Renewables, Inc., a
Nevada corporation (the “Company”), to Robert Di Marco. (the “Optionee”) for and
with respect to the common stock of the Company, $0.001 par value per share
(“Common Stock”), subject to the following terms and conditions, and the terms
and conditions set forth in the Executive Employment Agreement (the “Employment
Agreement”) of even date herewith by and between the Company and the Optionee:


Name of Optionee:
Robert Di Marco
   
Number of Shares
 
Subject to Option:
500,000
   
Option Price Per Share:
$.30
   
Date of Grant:
September 15, 2010



1.           Grant of Option.  The Company hereby grants to the Optionee an
option to purchase from the Company the number of shares of Common Stock set
forth above.


2.           Term of Option.  The term of the Option shall be ten (10)
years.  In accordance with the terms and conditions of the Employment Agreement,
the term of the Option may terminate earlier in the event the Optionee is no
longer employed by the Company.


3.           Exercise Schedule.  The Option shall become vested and exercisable
according to the following schedule:



 
Exercise Period
Number of Shares
   
Subject to Option
Vesting Date
Expiration Date
     
100,000
September 15, 2011
September 15, 2019
     
100,000
September 15, 2012
September 15, 2020
     
100,000
September 15, 2013
September 15, 2021
     
100,000
September 15, 2014
September 15, 2022
     
100,000
September 15, 2015
September 15, 2023




 
9

--------------------------------------------------------------------------------

 


If, however, the Executive is terminated pursuant to Section 8(a)(2)(vi) (other
than for cause, disability or death) of the Employment Agreement, then all
Options shall immediately and automatically vest on the Employment Termination
Date (as defined in the Employment Agreement) without any further action by the
Optionee.  In addition, if the Company’s gross sales revenue for any fiscal year
equals $100,000,000 or more, then all Options shall immediately and
automatically vest on the last day of such fiscal year.


4.           Registration Rights.


(a)           Demand Registration.  NONE
 
(b)           Piggy-back Registration.  If the Company at any time proposes to
register any of its securities under the Act or pursuant to the Securities
Exchange Act of 1934, as amended (the “1934 Act”), collectively referred to as
the “Securities Acts,” whether or not for sale for its own account, it will each
such time give prompt written notice to the Optionee of its intention to do so
(the “Registration Notice”).  Upon the written request of the Optionee, made
within fifteen (15) business days after the receipt of the Registration Notice,
the Company shall use its best efforts to effect the registration under the
Securities Acts of such amount of the Option Shares as the Optionee requests, by
inclusion of such Option Shares in the registration statement that relates to
the securities which the Company proposes to register, provided that if, at any
time after giving the Registration Notice and prior to the effective date of the
registration statement filed in connection with such registration, the Company
shall determine for any reason either not to register or to delay registration
of such securities, the Company may, at its election, give written notice of
such determination to the Optionee (the “Refusal Notice”) and, thereupon, (i) in
the case of a determination not to register, shall be relieved of its obligation
to register the Option Shares in connection with such terminated registration
(but not from its obligation to pay the Registration Expenses (as defined
herein) in connection therewith), and (ii) in the case of a determination to
delay registering, shall be permitted to delay registering the Option Shares,
for the same period as the delay in registering such other securities.
 
(c)           Registration Expenses.  The Company shall pay all Registration
Expenses (as defined herein) in connection with each registration of the Option
Shares to this Section 4.  For the purposes hereof, the phrase “Registration
Expenses” shall include all expenses incident to the Company’s performance of,
or compliance with, this Section 4, including, without limitation, (i) all
registration, filing and NASD fees, (ii) all fees and expenses of complying with
securities or blue sky laws, (iii) all printing expenses, (iv) the fees and
disbursements of counsel for the Company and of its independent public
accountants, including the expenses of any special audits or "cold comfort"
letters required by or incident to such performance and compliance, (v) the fees
and disbursements of any one counsel and any one accountant retained by the
Optionee, (vi) premiums and other costs of policies of insurance against
liabilities arising out of the public offering of the Option Shares being
registered if the Company desires such insurance, and (vii) any fees and
disbursements of underwriters customarily paid by issuers or sellers of
securities, but excluding underwriting discounts and commissions and transfer
taxes, if any.

 
10

--------------------------------------------------------------------------------

 
 
(d)           Survival.  Notwithstanding anything to the contrary contained
herein, the provisions of this Section 4 shall survive the Employment
Termination Date (as defined in the Employment Agreement) for a period of two
(2) years.
 
5.           Acceptance by the Optionee.  The exercise of the Option is
conditioned upon the acceptance by the Optionee of the terms and conditions set
forth herein as evidenced by his execution of this agreement and the return of
an executed copy hereof to the address set forth in Section 5 hereof.


6.           Notice of Exercise.  Written notice of an election to exercise any
portion of the Option, specifying the portion thereof being exercised, shall be
delivered by personal delivery or by certified mail, return receipt requested,
by the Optionee to:


Mountain Renewables
4320 Eagle Point Pkwy Suite A
Birmingham, Al 35242
Attn:  Trevis Lyon, President


7.           Exercise; No Transfer of Option.  The Option may be exercised only
by the Optionee during his lifetime and may not be transferred other than by
will or the applicable laws of descent or distribution.  The Option shall not
otherwise be transferred, assigned, pledged or hypothecated for any purpose
whatsoever and is not subject, in whole or in part, to execution, attachment or
similar process.  Any attempted assignment, transfer, pledge or hypothecation or
other disposition of the Option, other than in accordance with the terms set
forth herein, shall be void and of no effect.
 
8.           Manner of Exercise.  The Option shall be exercised by written
notice to the Company prior to the expiration of the Option.  The Option Price
Per Share upon exercise of the Option shall be paid in full in cash by the
Optionee or payment in accordance with a cashless exercise program under which
the Option Shares may be issued directly to the Optionee’s broker or dealer upon
receipt by the Company of irrevocable instructions to that effect


9.           Effect on Employment.  The Option does not confer on the Optionee
any right to employment by the Company, nor does it interfere in any way with
(i) any right which the Company may have to terminate the employment or alter
the duties of the Optionee at any time; or (ii) any right which the Optionee may
have to terminate his employment at any time.


10.         Cancellation; Change.  In the event the Option shall be exercised in
whole, this agreement shall be surrendered to the Company for cancellation.  In
the event the Option shall be exercised in part, or a change in the number of
designation of the Common Stock shall be made, this agreement shall be delivered
by the Optionee to the Company for the purpose of making appropriate notation
thereon, or of otherwise reflecting, in such manner as the Company shall
determine, the partial exercise or the change in the number or designation of
the Common Stock.

 
11

--------------------------------------------------------------------------------

 


11.         Florida Law Governs.  The Option and this agreement shall be
construed, administered and governed in all respects under and by the laws of
the State of Florida without regard to conflicts of laws principles thereof.


12.         Inconsistencies.  In the event of any inconsistency between the
terms hereof and the terms of the Plan, the terms of the Plan shall govern and
the inconsistent terms hereof shall be deemed stricken.





 
Mountain Renewables Inc.
     
By: _______________________________
 
Trevis Lyon, President
   
The undersigned hereby accepts the foregoing Option and the terms and conditions
hereof.
     
__________________________________
 
Robert Di Marco



 
12

--------------------------------------------------------------------------------